Exhibit 10.99


AGREEMENT


THIS AGREEMENT (the “Agreement”), is made and entered into as of February 15,
2013 (the “Closing Date”), by and among POSITIVEID CORPORATION, a Delaware
corporation (“PSID”), SMART GLUCOSE METER CORP., a New York
corporation (“SGMC”), and solely for purposes of Articles VII, VIII and XI
hereof, EASY CHECK MEDICAL DIAGNOSTICS, LLC, a Florida limited liability company
(“Easy Check”), EASY-CHECK MEDICAL DIAGNOSTIC TECHNOLOGIES LTD., an Israeli
company (“Easy Check Israel”), and BENJAMIN ATKIN, an individual (“Atkin”).
 
RECITALS


WHEREAS, the parties to this Agreement were also parties to an Asset Purchase
Agreement dated as of February 10, 2010 (as the same may have been amended,
restated, supplemented or otherwise modified prior to the date hereof, the
“Asset Purchase Agreement”), pursuant to which, inter alia, Easy Check
transferred to PSID certain intellectual property related to blood glucose
measurement devices;
 
WHEREAS, Atkin and PSID are parties to a Consulting Agreement dated as of
February 10, 2010 (as the same may have been amended, restated, supplemented or
otherwise modified prior to the date hereof, the “Consulting Agreement”),
pursuant to which Atkin agreed to provide certain consulting services to PSID
all in accordance with the terms set forth therein;
 
WHEREAS, PSID is the owner of certain intellectual property as described in the
Patent Application, the Trademark, the Domain Names, the Books and Records and
the Website (including without limitation, the current Software for the
Website);
 
WHEREAS, PSID wishes to (i) grant certain rights and licenses in certain
intellectual property as described in the Patent Application, the Trademark, the
Books and Records and the Website to SGMC, (ii) transfer the Domain Names to
SGMC and (iii) terminate the Consulting Agreement, all upon the terms and
subject to the conditions hereinafter set forth; and
 
WHEREAS, SGMC is willing to acquire such ownership rights and licenses from PSID
and Atkin is willing to terminate the Consulting Agreement as hereinafter set
forth.
 
NOW, THEREFORE, in consideration of the foregoing and of the representations,
warranties, covenants, agreements and conditions contained herein, and intending
to be legally bound hereby, the parties agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
1.1           Definitions.  Certain definitions of capitalized terms used herein
but not otherwise defined in this Agreement are set forth in Schedule 1.1.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
LICENSE GRANTS AND TRANSFERS
 
2.1           License Grants.  PSID hereby grants to SGMC the following rights
and licenses:
 
(a)           an exclusive right and license to make, have made, use, import,
offer to sell, and sell products and/or processes that fall within the scope of
the Licensed Technology described in the Patent Application and/or any claims of
Patents that issue therefrom, anywhere in the Territory;
 
(b)           a non-exclusive right and license to use anywhere in the Territory
for any purpose, and to make derivative works from the Software for, the “white
label” version of the website developed by Genacom, Inc. (“Genacom”) for PSID
which as of the date of this Agreement is accessed by the URLs www.iglucose.com
and www.iglucose.net, and all website content described in Schedule 2.1
(collectively, the “Website”);
 
(c)           a non-exclusive right and license to use anywhere in the Territory
for any purpose, all books, records, and other documents (whether on paper,
computer diskette, tape, magnetic media, optical media, flash memory or other
storage media) relating to 510(k) application # K111932 to the Food and Drug
Administration of the United States Government (collectively, the “Books and
Records”); and
 
(d)           an exclusive right and license to use anywhere in the Territory
for any purpose, the Trademark.
 
The licenses granted pursuant to this Agreement shall be perpetual and
irrevocable.  In the event of any breach or alleged breach by SGMC of any
covenant, agreement or other obligation set forth in this Agreement or in any
document or instrument delivered pursuant hereto, the exclusive remedy for PSID
shall be to seek damages or specific performance in a proceeding brought
pursuant to Section 11.8 of this Agreement.  In no event will the Licenses
granted to SGMC pursuant to this Agreement be subject to termination for any
reason whatsoever.
 
2.2           Sublicensing.   PSID hereby grants to SGMC the right to grant
sublicenses of any of its rights under the Licenses granted pursuant to Section
2.1 without restriction. The granting of sublicenses shall be at SGMC’s sole and
exclusive discretion.
 
2.3           No Grant-backs. All right, title and interest in any Improvement
conceived, made or reduced to practice by SGMC, and all of SGMC’s patents and
patent applications claiming its Improvements shall remain the sole and
exclusive property of SGMC and not be licensed to PSID.
 
2.4           Transfer of Domain Names. PSID hereby conveys, transfers, assigns
and delivers to SGMC all right, title, and interest in the www.iglucose.com and
www.iglucose.net domain names (the “Domain Names”).  Within two (2) business
days after the date of this Agreement, PSID shall take all necessary actions to
transfer the registered ownership of the Domain Names to SGMC.  PSID agrees that
it shall not register any domain names containing the term “iglucose” either
alone or in combination with any other words or letters or any other domain name
confusingly similar thereto.
 
 
2

--------------------------------------------------------------------------------

 
 
2.5           PSID agrees that it shall not use or register any trademark
containing the term “iglucose” either alone or in combination with any other
words or letters or any other trademark confusingly similar thereto.
 
ARTICLE III
 
PAYMENTS
 
3.1           Consideration.                                
 
(a)           In consideration of the rights and licenses granted under Section
2.1 and the transfer of the Domain Names, SGMC shall pay to PSID the amount set
forth below for each glucose test strip sold by SGMC and any sublicensees of
SGMC for which results are posted by SGMC via its communications servers (the
“Consideration”):
 
(i)  $.0025 until SGMC has paid aggregate Consideration of $1,000,000; and
 
(ii) $.005 thereafter until SGMC has paid aggregate Consideration of $2,000,000;
 
provided, however, that the aggregate Consideration payable by SGMC pursuant to
this Agreement shall in no event exceed $2,000,000.  Nothing in this Agreement
shall constitute a commitment by SGMC, and SGMC shall have no obligation, to
develop, sell or market glucose test strips.
 
(b)           In the event that PSID breaches any obligation, or any
representation, warranty or covenant under this Agreement, which breach is not
cured within five (5) days of notice of such breach, then, in addition to any
other available remedies, SGMC shall not be required to make any payments of
Consideration.
 
(c)           If SGMC is required by Law to withhold taxes in connection with
any payment of Consideration to PSID under this Agreement, SGMC may deduct the
amount of the withholding from the payment it otherwise would have made to PSID
under this Agreement and shall include in the report required pursuant to
Section 3.2 below the gross amount due, the amount of the sum deducted under
this sub-clause (c) and the actual amount paid.  Any amounts so deducted shall
be deemed to have been paid to PSID as Consideration.
 
3.2           Reports.  SGMC shall keep at its principal place of business
accurate records of all glucose test strips sold by SGMC and any sublicensees of
SGMC for which Consideration is payable pursuant to Section 3.1(a).  Within
thirty (30) days after the last day of each calendar quarter, SGMC shall deliver
to PSID an accurate report thereof during the preceding three-month
period.  With each such report submitted, SGMC shall pay to PSID the amount due
and payable under this Agreement.  If no payment shall be due, SGMC shall so
report.
 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
PATENT AND TRADEMARK PROSECUTION AND MAINTENANCE
 
4.1           Patent Prosecution and Maintenance. Subject to Section 4.1, for
each Patent Application, PSID shall, at SGMC’s discretion and direction through
patent counsel selected by SGMC, (a) prepare, file and prosecute such Patent
Application and (b) maintain such Patent Application.  PSID shall provide SGMC
copies of all communications and/or documents relating to the Patent Application
received from or to be filed in any patent office in the Territory, within ten
(10) days of receipt from the patent office and at least thirty (30) days prior
to filing with the patent office. SGMC may comment on the prosecution of the
Patent Application and provide such comments to patent counsel.  SGMC shall be
responsible for paying the filing, maintenance, renewal, and legal fees
associated with PSID’s activities pursuant to sub-clauses (a) and (b) of this
Section 4.1, and SGMC shall not have any other obligations or liability to PSID
in respect of the prosecution and maintenance of any Patent Application or any
failure to so prosecute and maintain such Patent Application, including without
limitation, any acts or failures to act which could affect the scope or
enforcement of any issued claims or the potential abandonment of such Patent
Application.
 
4.2           Abandonment.   If PSID wishes to abandon any Patent Application,
it shall give SGMC thirty (30) days prior written notice of the desired
abandonment.  PSID shall not abandon any such Patent Application except upon the
prior written consent of SGMC. On SGMC’s request, which may be provided at any
time after the notice of desired abandonment, PSID shall assign to SGMC any such
Patent Application PSID wishes to abandon.  If SGMC wishes to abandon any Patent
Application, PSID shall have no further obligation or liability to SGMC in
respect of the prosecution and maintenance of the Patent Application abandoned
by SGMC.
 
4.3           Trademark Maintenance. PSID shall, at SGMC’s discretion and
direction through counsel selected by SGMC, maintain the Trademark, submit all
required documentation and pay all fees and expenses related thereto.  PSID
shall not abandon or permit the cancellation of the Trademark registration
except upon the prior written consent of SGMC. On SGMC’s request, which may be
provided at any time after the notice of desired abandonment or cancellation,
PSID shall assign the Trademark to SGMC. PSID shall provide SGMC copies of all
communications and/or documents relating to the Trademark received from or to be
filed in any trademark office in the Territory, within ten (10) days of receipt
from the trademark office and at least thirty (30) days prior to filing with the
trademark office.  SGMC may comment on the materials to be filed with the
trademark office and provide such comments to trademark counsel.  SGMC shall be
responsible for paying the maintenance and legal fees associated with PSID’s
activities pursuant to this Section 4.3. If SGMC wishes to abandon the
Trademark, PSID shall have no further obligation or liability to SGMC in respect
of the prosecution and maintenance of the Trademark abandoned by SGMC.
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE V
 
THIRD-PARTY INFRINGEMENT
 
5.1           Defense of Infringement.  In the event of third party infringement
claims, SGMC in its sole discretion may, but shall be under no obligation to,
bring suit or defend a declaratory judgment action and control the conduct
thereof, including settlement, to stop infringement of any iGlucose Intellectual
Property, as determined by SGMC.  SGMC shall have no obligations or liability to
PSID in respect of the defense of, or failure to defend, any iGlucose
Intellectual Property against third party infringement claims.  PSID shall have
no obligation to bring suit or defend a declaratory judgment action relating to
any iGlucose Intellectual Property unless and only to the extent that SGMC pays
all costs, fees, and expenses associated with such action.
 
ARTICLE VI
 
REPRESENTATIONS, WARRANTIES AND COVENANTS
 
6.1           Representations, Warranties and Covenants of PSID.  PSID hereby
represents, warrants and covenants to SGMC as follows:
 
(a)           it is duly organized, validly existing and in good standing as a
corporation or other entity as represented herein under the laws and regulations
of its jurisdiction of incorporation, organization or chartering;
 
(b)           it has the full right, power and authority to enter into this
Agreement and to perform its obligations hereunder;
 
(c)           the execution of this Agreement by its representative whose
signature is set forth at the end hereof has been duly authorized by all
necessary corporate action of PSID;
 
(d)           when executed and delivered by such party, this Agreement shall
constitute the legal, valid and binding obligation of PSID, enforceable against
PSID in accordance with its terms;
 
(e)           it is the sole and exclusive legal and beneficial owner of all
right, title, and interest in and to the Patents Applications, the Trademark and
the Domain Names;
 
(f)            it has the unconditional and irrevocable right, power and
authority to grant the Licenses and to transfer the Domain Names to SGMC;
 
(g)           it has the unconditional and irrevocable right, power and
authority to grant the Licenses and transfer the Domain Names to SGMC; neither
its grant of the Licenses, nor its transfer of the Domain Names or the
performance by PSID of any of its other obligations under this Agreement  (i)
conflicts with or violates any applicable Law; (ii) requires the consent,
approval or authorization of any governmental or regulatory authority or other
third party; or (iii) requires the provision of any payment or other
consideration to any third party;
 
 
5

--------------------------------------------------------------------------------

 
 
(h)           it has not granted, and will not grant, any licenses or other
contingent or non-contingent right, title or interest under or relating to any
of the Patent Application, the Trademark or the Domain Names, (ii) it is not
subject to, and will not enter into, any obligation that conflicts with or
adversely affects the Licenses and other rights of SGMC under this Agreement and
(iii) it will not use for any purpose the Licensed Technology described in the
Patent Application (and Patents derived therefrom), the Trademark and the Domain
Names;
 
(i)            none of the Licensed Technology described in the Patent
Application, Domain Names, or the Trademark is or will become subject to any
Liens which would adversely affect SGMC’s rights and interests in any of the
foregoing;
 
(j)            there is no settled or pending or, to the actual knowledge of
PSID, threatened litigation or re-examination, post-grant or inter partes
review, interference, derivation, opposition, cancellation, claim of invalidity
or other claim or proceeding (including in the form of any written offer to
obtain a license): (i) alleging the invalidity, misuse, unregistrability,
unenforceability or noninfringement of the Patent Application and/or the
Trademark; (ii) challenging PSID’s ownership of, or right to practice or
license, any Patent Application and/or the Trademark, or alleging any adverse
right, title or interest with respect thereto; or (iii) alleging that the
making, using, offering to sell, sale or importation of any products and/or
processes that fall within the scope of the Licensed Technology described in the
Patent Application does or would infringe, misappropriate or otherwise violate
any patent, trade secret or other intellectual property of any third party; and
 
(k)           it has provided to the appropriate agencies or tribunals all
responses, fees, and submissions required to maintain the effectiveness of the
Patent Application and the Trademark.
 
6.2           Representations of SGMC.  SGMC hereby represents and warrants to
PSID as follows:
 
(a)           it is duly organized, validly existing and in good standing as a
corporation or other entity as represented herein under the laws and regulations
of its jurisdiction of incorporation, organization or chartering;
 
(b)           it has the full right, power and authority to enter into this
Agreement and to perform its obligations hereunder;
 
(c)           the execution of this Agreement by its representative whose
signature is set forth at the end hereof has been duly authorized by all
necessary corporate action of SGMC;
 
(d)           when executed and delivered by such party, this Agreement shall
constitute the legal, valid and binding obligation of SGMC, enforceable against
SGMC in accordance with its terms.
 
6.3           WARRANTY DISCLAIMER.  SUBJECT TO THE REPRESENTATIONS, WARRANTIES
AND AGREEMENTS OF PSID SET FORTH IN THIS AGREEMENT, (i) THE LICENSED TECHNOLOGY
DESCRIBED IN THE PATENT APPLICATION, THE WEBSITE AND BOOKS AND RECORDS ARE
PROVIDED “AS IS” AND (ii) PSID DISCLAIMS ALL WARRANTIES IN CONNECTION WITH THE
LICENSED TECHNOLOGY DESCRIBED IN THE PATENT APPLICATION, THE WEBSITE AND THE
BOOKS AND RECORDS, INCLUDING BUT NOT LIMITED TO THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.  SGMC AGREES THAT NEITHER
SGMC NOR ITS EMPLOYEES, AGENTS, OR DISTRIBUTORS WILL MAKE ANY WARRANTIES TO
SUBLICENSEES ON BEHALF OF PSID.
 
 
6

--------------------------------------------------------------------------------

 
 
ARTICLE VII
 
ADDITIONAL AGREEMENTS
 
7.1           Termination of Consulting Agreement.  PSID and Atkin agree that
(i) the Consulting Agreement is hereby terminated and of no further force or
effect and (ii) neither Atkin nor PSID shall have any liability or obligations
to each other in respect of the Consulting Agreement and (iii) Atkin and PSID
each irrevocably release the other from any and all obligations and liability
under the Consulting Agreement in accordance with the provisions set forth in
Section 7.5.  Without limiting the generality of the preceding sentence and
notwithstanding anything to the contrary in the Consulting Agreement, (a) PSID
hereby releases Atkin from compliance with the provisions of Section 5
(Non-Competition), Section 6 (Nonsolicitation), and Section 7 (No Interference
with the Company Group’s Business) of the Consulting Agreement and such
provisions are void and of no force or effect; and (b) Atkin hereby releases
PSID from its obligation under the Consulting Agreement to make payment in the
amount of $12,000 which amount is currently past due and PSID shall have no
further obligation to make payments to Atkin under the Consulting Agreement.
 
7.2           Waiver of Possible Future Consideration and Royalty Payments.  As
of the Closing Date, Easy Check waives and releases any and all rights to
receive future consideration and piggy-back registration rights from PSID
pursuant to Section 2.6 of the Asset Purchase Agreement and possible future
royalties from PSID pursuant to Section 2.7 of the Asset Purchase Agreement.
 
7.3           Further Assurances.  At any time and from time to time after the
Closing Date, each party agrees to cooperate with the other parties and to
execute and deliver such other documents, instruments of transfer or assignment,
files, books and records and do all such further acts and things as may be
reasonably required to carry out the transactions contemplated by this
Agreement.
 
7.4           Expenses.  Except as otherwise provided in this Agreement, each
party shall bear its own expenses in connection with the preparation, execution
and performance of this Agreement and transactions contemplated hereby.
 
7.5           Mutual Release.
 
(a)           In consideration of the representations, warranties, covenants and
agreements of SGMC, Easy Check, Easy Check Israel and Atkin contained in this
Agreement, PSID (for itself and on behalf of its shareholders, directors,
officers, employees, representatives, agents, Affiliates, successors and
assigns) (collectively, the “PSID Parties”) releases, acquits and forever
discharges each of SGMC, Easy Check, Easy Check Israel and Atkin, and their
respective shareholders, directors, officers, employees, representatives,
agents, Affiliates, successors and assigns (collectively, the “SGMC Parties”),
from any and all Losses, whether known or unknown, liquidated, unliquidated,
fixed, contingent, material, immaterial, disputed, undisputed, legal or
equitable, which in any way relate to the Asset Purchase Agreement, the
Consulting Agreement or any other demand or claim for payment or reimbursement
of legal fees, costs or expenses in any way relating to PSID, or any agreement
to which any of the PSID Parties has ever been a party.
 
 
7

--------------------------------------------------------------------------------

 
 
(b)           In consideration of the representations, warranties, covenants and
agreements of PSID contained in this Agreement, each of SGMC, Easy Check, Easy
Check Israel and Atkin (for themselves and on behalf the other SGMC Parties)
releases, acquits and forever discharges the PSID Parties from any and all
Losses, whether known or unknown, liquidated, unliquidated, fixed, contingent,
material, immaterial, disputed, undisputed, legal or equitable, which in any way
relate to the Asset Purchase Agreement, the Consulting Agreement or any other
demand or claim for payment or reimbursement of legal fees, costs or expenses in
any way relating to the SGMC Parties, or any agreement to which any of the SGMC
Parties has ever been a party.
 
(c)           Nothing in this Section 7.5 shall have the effect of releasing any
of the SGMC Parties or any of the PSID Parties from their respective
representations, warranties, covenants, agreements and obligations under this
Agreement.
 
7.6           Genacom Agreement.   PSID acknowledges and agrees that SGMC and
Genacom have entered into an agreement (the “Genacom Agreement”) pursuant to
which (a) SGMC agreed to (i) make a one-time payment to Genacom in the amount of
$10,000 for completion of the development of the application programming
interface (the “API”) developed for the Website by Genacom, whereupon SGMC shall
exclusively own all rights in the API and (ii) pay monthly fees for service,
support and hosting services, and (b) Genacom agreed to:  (i) grant to SGMC
non-exclusive rights to utilize the Website as presently designed and completed
for any and all purposes, (ii) deliver to SGMC (1) a copy of the current (as of
the date of this Agreement) Software for the Website, (2) a copy of all Software
for the API, including any updates thereto.  PSID hereby irrevocably consents to
the terms of the Genacom Agreement described in this Section 7.6 and agrees that
SGMC and Genacom may each rely on such consent.  PSID further acknowledges that
PSID has no rights or interests in or to the API or to any updates to the API.
 
ARTICLE VIII
 
INDEMNIFICATION
 
8.1           Indemnification by PSID.  PSID agrees to indemnify, defend and
hold harmless each of the SGMC Parties against, from and in respect of, any and
all Losses based upon, arising out of, or otherwise in respect of or which may
be incurred by virtue of or result from (a) any inaccuracy in or breach of any
representation or warranty made by or on behalf of PSID in this Agreement or in
any other document or instrument delivered pursuant hereto, (b) any breach by
PSID of any covenant, agreement or other obligation set forth in this Agreement
or in any document or instrument delivered pursuant hereto, (c) any claims,
cause of action, or liability that may be asserted by any party whatsoever
(including, without limitation the PSID Parties and any party claiming by or
through the PSID Parties) against any of the SGMC Parties arising from or
relating to the SGMC Parties’ entry into this Agreement or performance of the
transactions contemplated by this Agreement, or (d) enforcing the
indemnification provided for hereunder.  PSID shall have no right to seek
contribution from any of the SGMC Parties with respect to all or any part of
PSID’s indemnification obligations under this Section 8.1.
 
 
8

--------------------------------------------------------------------------------

 
 
8.2           Indemnification by SGMC.  SGMC agrees to indemnify, defend and
hold harmless each of the PSID Parties against, from and in respect of any and
all Losses imposed on or incurred by virtue of or result from (a) any inaccuracy
in or breach of any representation or warranty made by or on behalf of any of
the SGMC Parties in this Agreement or in any document or instrument delivered
pursuant hereto, (b) any breach by any of the SGMC Parties of any covenant or
agreement set forth in this Agreement or in any document or instrument delivered
pursuant hereto, (c) any claims, cause of action or liability that are the
subject of a claim made by a third party during the period commencing on the
date of this Agreement and ending on the one-year anniversary thereof, which
arise out of or are related to SGMC’s use of the Licensed Technology described
in the Patent Application, the Trademark, the Website, the Domain Names or the
Books and Records, in each case when used in combination with products,
services, or other materials not licensed or provided by PSID to SGMC pursuant
to this Agreement and solely to the extent caused by such combination, or
(d) enforcing the indemnification provided for hereunder.
 
8.3           Survival of Representations and Warranties.   All representations
and warranties of the parties hereto contained in this Agreement shall survive
the execution and delivery hereof.
 
ARTICLE IX
 
TERM
 
9.1           Term.   The Licenses granted pursuant to this Agreement are
perpetual. Upon payment of Consideration pursuant to this Agreement in the
aggregate amount of $2,000,000, the Licenses shall become completely paid-up,
royalty-free rights and licenses and SGMC shall have no further obligations to
PSID with respect to the Licenses.
 
ARTICLE X
 
BANKRUPTCY
 
10.1         Bankruptcy. All rights and licenses granted by PSID under this
Agreement are and shall be deemed to be rights and licenses to “intellectual
property” and all products that fall within the scope of the Licensed Technology
described in the Patent Application are and shall be deemed to be
“embodiment(s)” of “intellectual property” for purposes of, and as such terms
are used in and interpreted under, Section 365(n) of the United States
Bankruptcy Code (the “Bankruptcy Code”).   SGMC shall have the right to exercise
all rights and elections with respect to all Licenses. Without limiting the
generality of the foregoing, PSID acknowledges and agrees that, if PSID or its
estate shall become subject to any bankruptcy or similar proceeding, subject to
SGMC’s rights of election, all rights and licenses granted to SGMC hereunder
will continue subject to the terms and conditions of this Agreement, and will
not be affected, even by PSID’s rejection of this Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
ARTICLE XI
 
MISCELLANEOUS
 
11.1         Waivers and Amendments.  This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each party hereto.
No waiver by any party of any of the provisions hereof shall be effective unless
explicitly set forth in writing and signed by the waiving party. Except as
otherwise set forth in this Agreement, no failure to exercise, or delay in
exercising, any rights, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.
 
11.2         Public Disclosure.  Except as and to the extent required by Law,
without the prior written consent of the other parties hereto, no party shall
make, directly or indirectly, any public comment, statement or communication
with respect to, or otherwise to publicly disclose or permit the disclosure of
the existence of any of the terms, conditions, or other aspects of this
Agreement or any of the transactions contemplated hereby.
 
11.3         Notices.  Any notices or other communications required under this
Agreement shall be in writing and be effective upon delivery if given by hand
delivery or facsimile transmission or on the next day after given if delivered
by overnight courier, and shall be given at the addresses or facsimile numbers
set forth below, with copies provided as follows:
 
(a) if to SGMC, Easy Check, Easy Check Israel, or Atkin, addressed to:
 
Easy Check Medical Diagnostics, LLC
1360 N.E. 172nd Street
Miami, Florida 33162
Attention: Benjamin Atkin
Facsimile: 305-397-0916


with a copy to:
 
Kasowitz, Benson, Torres & Friedman LLP
1633 Broadway
New York, New York, 10019
Attention: Michael Rosenbloom
Facsimile: 212-506-1800


and (b) if to PSID, addressed to:
 
PositiveID Corporation
1690 South Congress Avenue, Suite 201
Delray Beach, Florida 33445
Attention: William J. Caragol
Facsimile: 561-805-8001
 
 
10

--------------------------------------------------------------------------------

 
 
with a copy to:
 
Carey Rodriguez Greenberg O’Keefe, LLP
7900 Glades Road, Suite 520
Boca Raton, Florida 33434
Attention:     Albert B. Maggio, Jr., P.A.
Ref. # 1252-001
Facsimile: (561) 244-1062
 
or at such other place or places or to such other Person or Persons as shall be
designated in writing by the parties to this Agreement in the manner herein
provided.
 
11.4         Section Headings.  The section and paragraph headings contained in
this Agreement are for reference purposes only and shall not in any way affect
the meaning or interpretation of this Agreement.  A reference to a Section or
Schedule will mean a Section in, or Schedule to, this Agreement unless otherwise
explicitly set forth herein.
 
11.5         Counterparts.  This Agreement may be executed in one or more
counterparts and by facsimile or other electronic transmission of signature,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.
 
11.6         Assignments.  This Agreement may not be assigned, transferred, or
delegated, in whole or in part, by either party for any reason whatsoever
without the other party’s prior written approval, which shall not be
unreasonably withheld or delayed.  Notwithstanding the foregoing,  upon written
notice this Agreement may be assigned by either party to a successor to its
business (whether by merger, a sale of all or substantially all of its assets
relating to this Agreement, a sale of a controlling interest of its capital
stock, or otherwise) which agrees in writing to assume its obligations
hereunder.  This Agreement is binding upon and inures to the benefit of the
parties hereto and their respective permitted successors and
assigns.  Notwithstanding the foregoing, the provisions of this Section 11.6
shall not in any way restrict SGMC from granting licenses or sublicenses or
otherwise transferring its rights in any of the iGlucose Intellectual Property.
 
11.7         Entire Agreement, Enforceability and Miscellaneous.  This
Agreement, including the Schedules attached hereto: (a) constitutes the entire
agreement among the parties with respect to the transactions contemplated hereby
and supersedes all prior agreements and understandings, both written and oral,
among the parties, with respect to the subject matter hereof; (b) shall be
binding upon, and is solely for the benefit of, each of the parties herein and
nothing in this Agreement except Sections 7.5, 7.6, 8.1 and 8.2 is intended to
confer upon any other Persons any rights or remedies of any nature whatsoever
hereunder or by reason of this Agreement; and (c) in case any provision in this
Agreement shall be or shall be held invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.
 
 
11

--------------------------------------------------------------------------------

 
 
11.8         Choice of Law; Arbitration.  This Agreement is to be construed and
governed by the laws of the State of Florida (without giving effect to
principles of conflicts of laws).   Any controversy, dispute or claim arising
out of or in connection with this Agreement, or the breach, termination or
validity hereof, shall be settled by final and binding arbitration to be
conducted by an arbitration tribunal in Miami, Florida, pursuant to the rules of
the American Arbitration Association.  The arbitration tribunal shall consist of
one arbitrator.  If the parties cannot agree on the arbitrator, the office of
the American Arbitration Association in Miami, Florida shall make the necessary
appointment.  The decision or award of the arbitrator shall be final, and
judgment upon such decision or award may be entered in any competent court or
application may be made to any competent court for judicial acceptance of such
decision or award and an order of enforcement.  In the event of any procedural
matter not covered by the aforesaid rules, the procedural law of the State of
Florida shall govern.  Notwithstanding the agreement to arbitrate contained in
this Section 11.8, any party may apply to any court having jurisdiction to
enforce this Agreement to seek provisional injunctive relief so as to maintain
the status quo until the arbitration award is rendered or the dispute is
otherwise resolved.
 
11.9         Counsel.  Each party has been represented by its own counsel in
connection with the negotiation and preparation of this Agreement and, hereby
waives the application of any rule of law that would otherwise be applicable in
connection with the interpretation of this Agreement, including but not limited
to any rule of law to the effect that any provision of this Agreement shall be
interpreted or construed against the party whose counsel drafted that provision.
 
11.10       Waiver of Trial by Jury.  THE PARTIES HERETO HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT ANY MAY HAVE TO A TRIAL BY JURY IN
RESPECT TO ANY LITIGATION BASED HEREON, OR RISING OUT OF, UNDER, OR IN
CONNECTION WITH THIS AGREEMENT AND ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN
CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF EITHER PARTY IN CONNECTION WITH SUCH
AGREEMENTS.


11.11       Specific Performance.  Each party acknowledges that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed by such party in accordance with their specific terms or were
otherwise breached by such party.  Each party accordingly agrees that in
addition to any other remedy to which the other parties are entitled at law or
in equity, the other parties are entitled to injunctive relief to prevent
breaches of this Agreement by such party and otherwise to enforce specifically
the provisions of this Agreement against such party.  Each party expressly
waives any requirement that any other party obtain any bond or provide any
indemnity in connection with any action seeking injunctive relief or specific
enforcement of the provisions of this Agreement




[REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]
 
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the Closing Date first above written.
 

 
POSITIVEID CORPORATION
                   
By:
/s/ William Caragol       Name: William J. Caragol       Title:    President  

 
 

 
SMART GLUCOSE METER CORP.
                   
By:
/s/ Jacob Karmel      
Name: Jacob Karmel
     
Title:   President
 

 
 

 
EASY CHECK MEDICAL DIAGNOSTICS, LLC
                   
By:
/s/ Benjamin Atkin      
Name: Benjamin Atkin
     
Title:   Co-Manager
 

 
 

 
EASY-CHECK MEDICAL DIAGNOSTIC TECHNOLOGIES LTD.
                   
By:
/s/ Benjamin Atkin      
Name: Benjamin Atkin
     
Title:   President
 

 
 

 
/s/ Benjamin Atkin
   
BENJAMIN ATKIN
 

 
 
 
 
[Signature Page to Agreement]
 
 
13

--------------------------------------------------------------------------------

 
 
Schedule 1.1


 
Certain Defined Terms.  As used in this Agreement the following terms have the
meanings indicated:
 
“Affiliate” shall have the meaning set forth in Rule 12b-2 of the General Rules
and Regulations under the Securities Exchange Act of 1934, as amended.
 
“Books and Records” shall have the meaning set forth in Section 2.1(c).
 
“iGlucose Intellectual Property” means all of the following:  (a) the Licensed
Technology described in the Patent Application; (b) the Trademark; (c) the
Website; (d) the Books and Records; and (e) the Domain Names.
 
“Improvement” means (a) any new or modified product that performs the same
function as a prior product but (i) does so in a better or more economical way
(including by reason of better quality, ease of use, efficacy, safety or
performance); (ii) has a longer shelf or service life; (iii) has additional or
broader functions or applicability; (iv) costs less to manufacture, package,
distribute or otherwise commercialize; (v) has a better appearance; or (vi) is
more marketable for any reason; or (b) any enhancement or modification to the
Licensed Technology described in the Patent Application.
 
“Laws” means any federal, state, local or foreign law, statute, ordinance, rule,
regulation, order, judgment or decree, injunctions, awards, administrative order
or decree, administrative or judicial decision, and any other executive or
legislative proclamation.
 
“Licensed Technology” means any information, works of authorship, know-how and
other intellectual property rights described in the Patent Application.
 
“Licenses” means the licenses granted pursuant to Section 2.1 of this Agreement.
 
“Liens” means any pledges, liens, charges, encumbrances, transfer restrictions,
security interests, restrictions and claims of any kind or other encumbrances of
any nature whatsoever.
 
“Losses” means losses, liabilities, damages, deficiencies, costs, expenses
(including, without limitation, expenses of investigation and defense and
reasonable fees, disbursements and expenses of counsel incurred in any actual or
threatened action or proceeding, including, without limitation, any action or
proceeding to enforce the rights of any party hereunder), rights, demands,
claims, counterclaims, actions and causes of action on any type, Liens or other
obligations of any nature whatsoever.
 
 
14

--------------------------------------------------------------------------------

 
 
“Patent Application” means the patent applications listed in Schedule 2.1(a)
hereto, and any and all Patents issuing therefrom.
 
“Patents” means any United States, foreign, and international patents and patent
applications, utility model applications and patents, as well as related
applications and all reissues, divisions, re-examinations, renewals, extensions,
provisionals, continuations, and continuations-in-part, and equivalent or
similar rights anywhere in the world in inventions and discoveries including
invention disclosures.
 
“Person” means and includes an individual, a partnership, a joint venture, a
limited liability company, a corporation, a trust, a firm, an association, an
unincorporated organization and a government or any department or agency thereof
or any other entity.
 
“PSID Parties” shall have the meaning set forth in Section 7.5(a).
 
“SGMC Parties” shall have the meaning set forth in Section 7.5(a).
 
“Software” means all computer software, modules, applications and coding, in
source and object code, and data structures and databases, including all prior
versions, bug fixes, flow charts, algorithms, programmers notes, compile
instructions and documentation.
 
“Tax” means any federal, state, local or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental, customs duties, capital stock, franchise,
profits, withholding, social security (or similar), unemployment, disability,
real property, personal property, sales, use, transfer, registration, value
added, alternative or add-on minimum, estimated, or other tax of any kind
whatsoever, including any interest, penalty, or addition thereto, whether
disputed or not.
 
“Territory” means all countries and territories in the world.
 
“Trademark” means the trademark “iGlucose” (as evidenced by the trademark
registration described in Schedule 2.1(b)) and any related trademark and service
mark registrations and applications and all associated goodwill.
 
 
15

--------------------------------------------------------------------------------

 
 
Schedule 2.1(a)
 
Patent Applications
 
 
·
U.S. Provisional Patent Application Serial No. 61/161,203 (Titled: Device and
System for Monitoring Blood Glucose Levels), filed March 18, 2009

 
 
·
U.S. Patent Application No. 12/726,811, filed on March 18, 2010

 
 
16

--------------------------------------------------------------------------------

 
 
Schedule 2.1(b)
 
Trademark
 
 
·
U.S. Trademark Registration No. 4,180,203, registered on July 24, 2012

 
 
17

--------------------------------------------------------------------------------

 


Schedule 2.1(c)


Website Content


The Website includes the following website content: (a)  all associated Software
used in building and/or maintaining the Website; (b) all content, data,
programming code, source code, and all other information pertaining to and/or
used for the operation of the Website, excluding third party components thereof;
and (c) intellectual property relating to the Website, including, but not
limited to, trademarks related to the website.


 


 
18